Name: Commission Regulation (EEC) No 3250/87 of 29 October 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 11.87 Official Journal of the European Communities No L 312/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3250/87 of 29 October 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677 / 85 of 11 June 1985 on monetary compensatory amounts in agriculture ( x ), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ( 3 ), as last amended by Regu ­ lation (EEC) No 3245/ 87 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677 / 85 were fixed by Commission Regulation (EEC) No 1956/ 87 ( 5 ), as last amended by Regulation (EEC) No 3249 / 87 (6); Whereas Commission Regulation (EEC ) No 3153 / 85 ( 7), as last amended by Regulation (EEC) No 2390/ 87 (8 ), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 during the period 21 to 27 October 1987 for the Spanish peseta necessitates , under the terms of Article 9 (2) of Regulation (EEC) No 1677/ 85 , alteration of the monetary compensatory amounts applicable for Spain in the milk and beef/veal sectors whereas , pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts should be updated for Spain in the other sectors , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1956/ 87 is amended as follows : 1 . The column 'Spain ' in parts 3 , 5 and 8 of Annex I is replaced by that given in Annex I to this Regulation ; 2 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 2 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1987 . For the Commission Frans ANDRIESSEN Vice-President o OJ No L 164 , 24 . 6 . 1985 , p. 6 . ( 2 ) OJ No L 182 , 3 . 7 . 1987 , p. 1 . ( 3 ) OJ No L 164 , 24 . 6 . 1985 , p. 1 1 . (4 ) OJ No L 308 , 30 . 10 . 1987 , p . 28 ( 5 ) OJ No L 186 , 6 . 7 . 1987 , p . 3 . C) OJ No L 311 , 31 . 10 . 1987 , p . 1 . O OJ No L 310 , 21 . 11 . 1985 , p . 4 . (8 ) OJ No L 218 , 7 . 8 . 1987 , p . 22 . No L 312/2 Official Journal of the European Communities 2 . 11 . 87 ANNEX I PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg ¢ Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg I  Live weight  01.02 A II (') 293,34  Net weight  02.01 All a) 1 557,34 02.01 All a) 2 445,87 02.01 All a) 3 668,81 02.01 All a) 4 aa) 445,87 02.01 A II a) 4 bb) 762,68 02.01 A lib) 1 O 495,74 02.01 All b)2 (2)(')0 396,59 02.01 A lib) 3 (2)(8)0 619,67 02.01 AIIb)4aa)0 396,59 02.01 All b) 4 bb) 1 1 (2 ) 619,67 02.01 All b) 4 bb) 22 (2)( 5 ) 619,67 02.01 All b) 4 bb) 33 ( 2)( 7) 619,67 02.06 C I a) 1 445,87 02.06 CI a) 2 636,54 ex 16.02 B III b) 1 aa) (4) 636,54 ex 16.02 Bill b) 1 aa) ( 5 ) 381,34 ex 16.02 B III b) 1 aa) (') 255,20 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed , the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat . ( } ) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat . ( 5 ) Products containing 60 % or more , but less than 80 % by weight, of beef meat excluding offals and fat . (') Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat . ( 7) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned. (*) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/ 86 . (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86 . P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s 2 . 11 . 87 Official Journal of the European Communities No L 312/3 CC T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 100 kg (a) D en m ar k D kr /1 00 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 04 .0 2 A II I a) W ith th e ex ce pt io n of wh ey O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e o o 0 o 0 0 (8) (  ) (8) 0 o O C) (8) n n 34 ,81 (d ) 34 ,8 1 (c ) 31 ,0 9 (c ) 24 ,2 2 (c ) 19 ,5 2 (c ) 44 6, 28 29 4, 28 (d ) 29 4, 28 (d ) 23 8, 60 (d ) 44 6, 28 29 4, 28 (d ) 29 4, 28 (d ) 23 8, 60 (d ) 34 ,8 1 (d ) 76 ,6 7 (d ) 04 .0 2 A III b) 04 .0 2 B I a) 04 .0 2 B I b) 1 aa ) 04 .0 2 B Ib ) 1 bb ) 04 .0 2 B I b) 1 cc ) 04 .0 2 B Ib ) 2 aa ) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e i 0 C) C) o C) o 0 o 27 ,8 4 (d ) 76 ,6 7 (d ) 12 5, 46 (d ) 13 9, 40 (d ) 45 3, 43 44 6, 28 29 4, 28 (d ) 23 8, 60 (d ) 44 6, 28 No L 312 /4 Official Journal of the European Communities 2 . 11 . 87 CC T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D en m ar k D kr /1 00 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) 04 .0 2 B I b) 2 bb ) 04 .0 2 B I b) 2 cc ) 04 .0 2 B II a) 04 .0 2 B II b) 04 .0 3 A 04 .0 3 B 04 .0 4 A ex 04 .0 4 C 04 .0 4 D I a) 04 .0 4 D Ib ) 04 .0 4 D II ex 04 .0 4 E I a) 04 .0 4 E Ib ) 1 O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 °/o  of 15 % or m or e O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e W ith th e ex ce pt io n of Ro qu ef or t O fa fa tc on ten tb y we ig ht in the dr y m att er :  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e O fa fa tc on ten tb y we ig ht in th e dr y m att er :  of le ss th an 55 %  of 55 % or m or e W ith th e ex ce pt io n of Gr an a Pa da no , Pa rm ig ian o Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o o (') 0 o o (3) o o n o o O (" ) 0 O C2 ) o n o n n n o n (5) C) (" ) o n j 29 4, 28 (d ) 23 8. 60 (d ) 34 ,8 1 (d ) 97 .8 3 (d ) 27 .8 4 (d ) 97 ,8 3 (d ) 12 5, 79 (d ) 13 9, 76 (d ) - ( b) 64 4, 95 66 1, 07 - ( b) 71 8. 27 57 6, 06 22 0, 36 32 2. 28 46 7, 67 46 7, 67 55 4. 61 55 4, 61 84 3, 40 65 3, 54 CC T he ad in g N o D es cr ip tio n N ot es P os it iv e G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Be lg iu m Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D en m ar k D kr /1 00 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as we ll as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no t ex ce ed in g 62 °/o an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee ses (ex clu din g tho se ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at mi lk ) of a wa ter co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er ,e xc ee di ng 62 % an d of a fa tc on ten t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % or m or e O (" )( ") (" ) (5) (11 )( 12) (13 ) o n e 2) n (5) (11 )( 12) (13 ) n n (5 ) (5) o o n o n o (6) 57 8, 43 61 4, 64 39 7, 67 48 2, 74 18 0, 76 24 6, 08 61 4, 64 84 3, 40 45 2, 82 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on te nt : (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h °/o of m ilk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: | 7, 78 7, 16 7, 16 2 . 11 . 87 Official Journal of the European Communities No L 312/5 No L 312/6 Official Journal of the European Communities 2 . 11.87 Notes (') For skimmed-milk powder consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976 , p. 9), the amount indicated  in the Member State of dispatch shall be multiplied by the coefficient 0,54 ,  in Italy shall be multiplied by the coefficient 0,54 ,  in Spain shall be multiplied by the coefficient 0,40 . Where milk in powder or granules contains added starch or puffed starch and lucerne meal and/or grass meal and/or fishmeal and the product is classified under subheading 04.02 A II of the Common Customs Tariff, the monetary compensatory amount to be applied shall be that fixed for products classified under subheading 23.07 B I , account being taken of the proportion of skimmed milk powder or granules (excluding any added whey and/or lactose and/or casein and/or caseinates in the finished product) (see also Note (6)). In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368 /77 (OJ No L 52, 24 . 2 . 1977 , p. 19) and (EEC) No 443 /77 (OJ No L 58 , 3 . 3 . 1977 , p. 16), the amount indicated shall be multiplied by the coefficient 0,16 . (3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product , and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and /or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (") However, for butter or concentrated butter covered by the measures , provided for :  in Regulation (EEC) No 3143 /85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain, however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262 /79 (OJ No L 41 , 16 . 2 . 1979 , p. 1 ), (EEC) No 442/ 84 (OJ No L 52 , 23 . 2 . 1984 , p. 12) and (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain , however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain , however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 765/ 86 (OJ No L 72 , 15 . 3 . 1986 , p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67,  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986 , p. 29), the amount indicated shall be multiplied by the coefficient 0,02 ,  in Regulation (EEC) No 2262/ 87 (OJ No L 208 , 30 . 7 . 1987 , p. 18 ), the amount indicated shall be multiplied by the coefficient 0,0287 . ( 5 ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and , where applicable , the refund in the exporting Member State, is less than 140 ECU per 100 kg. Where cheese of low value , as defined above , is being exported from one Member State to another , the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi, anvendelse af bemÃ ¦rkning ( 5), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert , Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5 a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot ( 5) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor , aplicaÃ §Ã £o da nota 5 do Anexo I, Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price , corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg . Official Journal of the European Communities No L 312/72 . 11.87 If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg , the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content , calculated by weight in the non-fatty matter , exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . (4) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose , in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates , and  the lactose content of the added whey per 100 kg of finished product . For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply): Germany Netherlands Denmark Italy France Greece IrelandContent by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates Belgium / Luxembourg Bfrs/Lfrs/ 100 ke United Kingdom £/ 100 kg Spain Pta/ 100 kgDM/ 100 kg Fl / 100 kg Dkr/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg £ Irl/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 34,57 69,13 103,70 129,62 145,18 155,55 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844 /77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,29 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,85 shall be applied to the supplementary' amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624 /76 (OJ No L 180 , 6 . 7 . 1976) applies . (7) The -basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product , and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey . No L 312/ 8 Official Journal of the European Communities 2 . 11.87 (") The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part , other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product , and then  divided by the weight of the non-fat part contained in 100 kg of the product . When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and / or caseinates have been added , and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensator)' amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated ,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . (n) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged , when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 1J) No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79 , provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2 ) of that Regulation , provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . Where, in the case of 'Vacherin Mont d'Or' cheese , the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915/79 are not complied with or where intra-Community trade or exports to third countries are involved , the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content , by weight , in the dry matter of 10 % or more . ( 13 ) In the case of cheeses presented in containers which also contain conserving liquid , in particular brine , the monetary compensatory amount is granted on the net weight , the weight of the liquid being deducted . NB: For the calculation of fat content , non-milk fats are not to be taken into account . Official Journal of the European Communities No L 312/92 . 11 . 87 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece Portugal I DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/100 kg Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Esc/ 100 kg 17.04 B I 17.04 B II 17.04 D I a) 17.04 D I b) 1 17.04 D I b) 2 17.04 D I b) 3 aa) 17.04 D I b) 3 bb) 17.04 D I b) 4 17.04 D I b) 5 17.04 D I b) 6 17.04 D I b) 7 17.04 D I b) 8 17.04 D II a) 17.04 D II a) O 17.04 D II b) 1 17.04 D II b) 1 ( ») 17.04 D II b) 2 17.04 D II b) 2 ( ,3 ) 17.04 D II b) 3 17.04 D II b) 3 ( 13 ) 17.04 D II b) 4 17.04 D II b) 4 (13 ) 18.06 B I 18.06 B II a) 18.06 B II a) (") 18.06 B II b) 18.06 B II b) H 18.06 C I 18.06 C I (") 18.06 C II a) 1 18.06 C II a) 2 18.06 C II b) 1 18.06 C II b) 1 ( ») 18.06 C II b) 2 18.06 C II b) 2 (") 18.06 C II b) 3 18.06 C II b) 3 (1J) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 No L 312/ 10 Official Journal of the European Communities 2 . 11 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece Portugal DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Esc/100 kg 18.06 C II b) 4 0 18.06 C II b) 4 ( ,J ) 0 18.06 D I a) (') 0 18.06 D I b) O (8) 0 18.06 D II a) 1 0 18.06 D II a) 1 O 0 18.06 D II a) 1 ( l5 ) 0 18.06 D II a) 2 (8 ) 0 18.06 D II a) 2 (') ( 13 ) 0 18.06 D II a) 2 (8 ) ( 1S ) 0 18.06 D II b) 1 0 18.06 D II b) 1 ( ») 0 18.06 D II b) 1 ( 1S) 0 18.06 D II b) 2 ( t0) 0 18.06 D II b) 2 ( ») 0 18.06 D II b) 2 (") 0 18.06 D II b) 2 (13 ) 0 18.06 D II b) 2 (15 ) 0 18.06 D II c) 1 O 18.06 D II c) 2 O 19.02 B II a) 4 aa) (6) 0 19.02 B II a) 5 aa) (6) 0 19.03 A O 0 19.03 B I O 0 19.03 B II ( 7) 0 19.04 0 19.08 B I a) 0 19.08 Bib) 0 19.08 B II a) 0 19.08 B II b) 1 0 19.08 B II b) 2 0 19.08 B II b) 2 ( ,3 ) 0 19.08 B II c) 1 0 19.08 B II c) 2 0 19.08 B II c) 2 ( 13 ) 0 19.08 B II d) 1 0 19.08 B II d) 2 0 19.08 B II d) 2 (") 0 19.08 B III a) 1 0 19.08 B III a) 2 0 19.08 B III a) 2 (13) 0 19.08 B III b) 1 0 19.08 B III b) 2 0 19.08 B III b) 2 ( 13 ) 0 19.08 B III c) 1 0 19.08 B III c) 2 0 19.08 B III c) 2 ( 13) 0 19.08 B IV a) 1 0 19.08 B IV a) 2 0 2 . 11 . 87 Official Journal of the European Communities No L 312/ 11 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece Portugal DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Esc/ 100 kg 19.08 B IV a) 2 (13 ) 0 19.08 B IV b) 1 0 19.08 B IV b) 2 0 19.08 B IV b) 2 (13 ) 0 19.08 B V a) 0 19.08 B V b) 0 21.07 C I 0 21.07 C II a) 0 21.07 C II a) ( 15 ) 0 21.07 C II b) 0 21.07 C II b) O 0 21.07 D I a) 1 0 21.07 D I a) 2 0 21.07 D I b) 1 0 21.07 D I b) 2 0 21.07 D I b) 3 0 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 ( 4 ) 21.07 D II b) ( 5 ) 21.07 G I c) 1 0 21.07 G I d) 1 0 21.07 G I e) 1 0 21.07 G I f) 0 21.07 G II a) 1 ( «) (') 0 21.07 G II a) 1 ( ¢) (') ( ») 0 21.07 G II a) 1 ( ¢) O ( 1S ) 0 21.07 G II a) 2 aa) (8 ) (') 0 21.07 G II a) 2 aa) (8 ) (') ( ») 0 21.07 G II a) 2 aa) ( ¢) (9) ( 1S) 0 21.07 G II a) 2 bb) (8 ) (9) 0 21.07 G II a) 2 bb) ( ¢) (9) ( 13 ) 0 21.07 G II a) 2 bb) (8 ) (') ( 15 ) 0 21.07 G II a) 2 cc) (8) (') 0 21.07 G II a) 2 cc) ( ¢) (') ( ») 0 21.07 G II a) 2 cc) ( ¢) (') ( ,5 ) 0 21.07 G II b) 1 (8 ) O 0 21.07 G II b) 1 (8 ) O ( 13) 0 21.07 G II b) 1 (8 ) (') ( 15) 0 21.07 G II b) 2 aa) (8 ) (') 0 21.07 G II b) 2 aa) (8 ) (') ( 13 ) 0 21.07 G II b) 2 aa) (8) (*) ( 1S ) 0 21.07 G II b) 2 bb) (8 ) (') 0 21.07 G II b) 2 bb) (8 ) (') ( 13 ) 0 21.07 G II b) 2 bb) ( ¢) (9) ( 15 ) 0 21.07 G II c) 1 (8 ) (9) 0 21.07 G II c) 1 (8 ) (9) ( 13 ) 0 No L 312 / 12 Official Journal of the European Communities 2 . 11 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece Portugal DM/ 100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Esc/ 100 kg 21.07 G II c) 1 0) O ( 15 ) 21.07 G II c) 2 aa) (8 ) (') 21.07 G II c) 2 aa) (8) O (") 21.07 G II c) 2 aa) (8 ) (9) ( 15 ) 21.07 G II c) 2 bb) (8) (9) 21.07 G II c) 2 bb) (8 ) (') (") 21.07 G II c) 2 bb) (8 ) (') ( 1S ) 21.07 G II d) 1 21.07 G II d) 1 ( 13) 21.07 G II d) 1 ( 15 ) 21.07 G II d) 2 21.07 G II d) 2 ( ») 21.07 G II d) 2 O 21.07 G II e) 21.07 G II e) (w) 21.07 G II e) ( 1S ) 21.07 G III a) 1 21.07 G III a) 1 ( 1J ) 21.07 G III a) 1 ( ,5) 21.07 G III a) 2 aa) 21.07 G III a) 2 aa) (1J) 21.07 G III a) 2 aa) ( 15 ) 21.07 G III a) 2 bb) 21.07 G III a) 2 bb) (") 21.07 G III a) 2 bb) ( 1S ) 21.07 G III b) 1 21.07 G III b) 1 ( 13 ) 21.07 G III b) 1 ( 1S ) 21.07 G III b) 2 21.07 G III b) 2 ( 13 ) 21.07 G III b) 2 ( ,s) 21.07 G III c) 1 21.07 G III c) 1 ( 1J) 21.07 G III c) 1 ( ,5 ) 21.07 G III c) 2 21.07 G III c) 2 ( ,J) 21.07 G III c) 2 ( ,s) 21.07 G III d) 1 21.07 G III d) 1 (1J) 21.07 G III d) 1 ( 15 ) 21.07 G III d) 2 21.07 G III d) 2 (1J ) 21.07 G III d) 2 ( 1S ) 21.07 G III e) 21.07 G III e) ( 13 ) 21.07 G III e) ( 15 ) 21.07 G IV a) 1 21.07 G IV a) 1 ( 13 ) 21.07 G IV a) 1 (,s) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 2 . 11 . 87 Official Journal of the European Communities No L 312/ 13 I Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark Spain United Kingdom Ireland Italy France Greece Portugal I DM/ 100 kg Fl / 100 kg Bfrs/Lfrs/100 kg Dkr/ 100 kg Pta/ 100 kg £/ 100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg Esc/ 100 kg 21.07 G IV a) 2 0 21.07 G IV a) 2 (") 0 21.07 G IV a) 2 (1S ) 0 21.07 G IV b) 1 0 21.07 G IV b) 1 (") 0 21.07 G IV b) 1 (") 0 21.07 G IV b) 2 0 21.07 G IV b) 2 ( 13 ) 0 21.07 G IV b) 2 ( ,s) 0 21.07 G IV c) 0 21.07 G IV c) ( 13 ) 0 21.07 G IV c) ( ,5 ) 0 21.07 G V a) 1 0 21.07 G V a) 1 O 0 21.07 G V a) 1 ( ,s ) 0 21.07 G V a) 2 0 21.07 G V a) 2 ( 13) 0 21.07 G V a) 2 ( 15 ) 0 21.07 G V b) 0 21.07 G V b) ( ,3) 0 21.07 G V b) (15 ) 0 21.07 G VI to IX ( 5 ) 29.04 C III a) 1 0 29.04 C III a) 2 0 29.04 C III b) 1 0 29.04 C III b) 2 0 35.05 A 0 38.19 T I a) 0 38.19 T I b) 0 38.19 T II a) 0 38.19 T II b) 0 No L 312/ 14 Official Journal of the European Communities 2 . 11 . 87 (') In the case of goods not containing added whey, lactose , casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above , the latter shall be applied . (2 ) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX . (4) At the time of the completion of customs formalities , the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods ,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product . The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( 5 ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such . (6) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . O For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . (8 ) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/ 80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product . However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . ( u) Amount applicable to chocolate milk crumb as defined in note ( 1C ) above , if it contains reduced-price butter under the Regulations given in note (*) to Part 5 of this Annex. ( 12) Amount applicable to products other than those falling under notes ( 10), (") above and (1J), ( 15 ) below. (u) Amount applicable to products other than those falling under note ( 15 ) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex . ( 15 ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called ' ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. 2 . 11 . 87 Official Journal of the European Communities No L 312/ 15 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,084 1,031 1,010 1,429 1,020 0,987  Milk and milk products 0,986 0,986 1,158   1,031 1,035 1,429 1,035 0,987   Pigmeat   1,109   1,016  1,375 1,021    Sugar   1,175   1,031 1,035 1,328 1,036  1,063  Cereals 0,990 0,990 1,175   1,042 1,015 1,328 1,036  Eggs and poultry and albumins   1,123     1,354  Wine       1,010 1,293  Processed products (Regulation l IlIIIIIIIIIlIIII (EEC) No 3033/80): Il IIIl Il liIlIl  to be applied to charges   1,158   1,031 1,035 1,429 1,035 0,987 1,063  to be applied to refunds : \ II||I IIIl  cereals 0,990 0,990 1,175   1,042 1,035 1,328 1,036   milk 0,986 0,986 1,158   1,031 1,035 1,429 1,035 0,987   sugar   1,175   1,031 1,035 1,328 1,036   Jams and marmalades \ IIIIIIIlIl (Regulation (EEC) No 426/ 86)   1,175     1,328   Olive oil sector   1,090     1,243    ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 2,8607 0,529051 0,138697 0,465172 0,156276 0,0517732 0,0402426 10,6779 10,9660 8,97218 Bfrs/Lfrs Dkr DM FF F1 £ ( Irl ) £ (UK) Dr Esc Pta 1 £ (UK) = 61,8628 11,4408 2,99934 10,05932 3,37948 1,11960 2 162,51 230,910 237,141 194,024 Bfrs/Lfrs Dkr DM FF F1 £ (Irl) Lit Dr Esc Pta 1 £ (Irl) = 55,2545 10,2187 2,67895 8,98483 3,01849 0,893178 1 931,50 206,243 211,809 173,298 Bfrs/Lfrs Dkr DM FF F1 £ (UK) Lit Dr Esc Pta